Mahoney, P. J., concurs in part and dissents in part in the following memorandum. Mahoney, P. J. (concurring in part and dissenting in part).
While I concur with the majority’s disposition of petitioner Ross’ case, I disagree with the holding involving petitioner Schurmann. Following the receipt by prison officials of information concerning the possibility that Schurmann smuggled contraband into the prison, Schurmann was placed in a prison hospital under special watch on September 23, 1979. The following day, Schurmann turned the contraband over to prison officials and was placed in keeplock upon his return from the hospital. A misbehavior report was made out September 24 charging Schurmann with attempting to smuggle unauthorized material into the prison and with possession of contraband. Test results were completed on September 25, 1979 which indicated that the contraband was marihuana. Finally, following a superintendent’s proceeding on October 3, 1979, Schurmann was found guilty of violating prison rules relating to smuggling unauthorized material and possession of contraband. This chronology of events demonstrates that Schurmann did not receive a superintendent’s proceeding within seven days of his confinement (see Matter of Shadid v Coughlin, 83 AD2d 8; Matter of Johnson v Smith, 83 AD2d 721). The seven-day period did not begin until September 24, on which date Schurmann surrendered his contraband. His superintendent’s proceeding, held nine days later on October 3, was untimely unless excused by exigent circumstances (see supra). In my view, there were no exigent circumstances shown to have occurred, following Schurmann’s confinement in keeplock on September 24, to excuse respondents’ failure to comply with the seven-day rule. Schurmann admitted on September 24, that the contraband he gave to prison officials was marihuana, and tests conducted confirmed that fact the next day. Thus, assuming, arguendo, that the time needed to conduct tests on the unauthorized substance constituted an exigent circumstance, Schurmann’s superintendent’s proceeding was ’ still untimely since it was not held until eight days after the completion of the tests. Accordingly, I would reverse that portion of Special Term’s judgment which denied Schurmann’s petition and annul the determination of his superintendent’s proceeding.